Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
March 17, 2010, is by and among GENCORP INC., an Ohio corporation (the
“Borrower”), the subsidiaries of the Borrower from time to time party thereto
(the “Guarantors”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders (the “Administrative Agent”). Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement.
W I T N E S S E T H
     WHEREAS, the Borrower, the Guarantors, certain banks and financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of June 21, 2007 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”);
     WHEREAS, the Borrower has requested that the Required Lenders agree to
certain amendments to the Credit Agreement; and
     WHEREAS, the Required Lenders are willing to amend the Credit Agreement
subject to the terms and conditions hereof.
     NOW, THEREFORE, IN CONSIDERATION of the agreements herein contained, the
parties hereby agree as follows:
SECTION 1
AMENDMENT
     1.1 New Definitions. The following definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:
     “4.0625% Convertible Debentures” shall mean, collectively, those certain
4.0625% Convertible Subordinated Debentures due 2039 issued by the Borrower, as
the same may be amended, restated, supplemented or otherwise modified from time
to time as permitted hereunder.
     “Aggregate Refinancing Indebtedness Amount” shall have the meaning set
forth in Section 6.1(e).
     “Debt Repurchase” shall mean a redemption, repurchase, retirement or other
satisfaction or extinguishment, including, without limitation, by optional
redemption, required repurchase rights, exchange, open market and/or privately
negotiated purchases, of Indebtedness.

 



--------------------------------------------------------------------------------



 



     “Designated Cash” shall mean, so long as there are no Revolving Loans
outstanding, (a) cash and Cash Equivalents of the Borrower or any of its
Subsidiaries subject to account control agreements in favor of the
Administrative Agent that are in form and substance reasonably acceptable
thereto and (b) cash and Cash Equivalents of the Borrower or any of its
Subsidiaries that are held in a blocked account with the Administrative Agent or
a separate account with an escrow agent, in each case that are earmarked for the
permanent reduction of Indebtedness of any of the Credit Parties.
     “Equity Repurchase” shall have the meaning set forth in Section 6.10(f).
     “GDX Automotive SAS Judgments” shall mean any legal judgments rendered
under French law against GDX Automotive SAS.
     “GenCorp Savings Plan” shall mean the GenCorp Retirement Savings Plan, a
defined contribution plan, as amended from time to time, which plan includes the
GenCorp Stock Fund (a unitized stock fund that invests primarily in the Capital
Stock of the Borrower, but also has small investments in cash and cash
equivalents) that issues units to plan participants.
     “Impacted Lender” means any Lender as to which (a) the Administrative
Agent, the Swingline Lender or the Issuing Lender has actual knowledge that the
Lender has defaulted, and continues to remain in default, in fulfilling its
funding obligations under one or more other syndicated credit facilities,
(b) the Lender or the entity that Controls the Lender has been deemed insolvent
or become subject to a bankruptcy or other similar proceeding, (c) with respect
to which the Federal Deposit Insurance Corporation has been appointed receiver
or conservator by a federal or state chartering authority or otherwise pursuant
to the FDI Act (12 U.S.C. § 11(c)), or (d) the Lender has notified the
Administrative Agent in writing (or issued a public statement) that such Lender
will not fund its obligations under this Agreement.
     “Infrastructure Improvements” shall mean any real estate physical
improvements (including, without limitation, grading, road building,
landscaping, utility installations and other similar development improvements
contemplated by or required for the permitted proposed redevelopment of the
property) and related expenditures for such improvements (including without
limitation, planning documentation, studies, engineering plans and plan fees in
support of the physical improvements and permitting process).
     “Refinancing Indebtedness” shall have the meaning set forth in
Section 6.1(e).
     “Rescission Offer” shall mean a rescission offer or offers to be launched
by the Borrower under which the Borrower will offer (using cash and/or Capital
Stock) to (a) rescind and repurchase the units (consisting, in part, of Capital
Stock of the Borrower), including any unrealized losses with respect to such
units, sold to or issued to Persons in the GenCorp Stock Fund of the GenCorp
Savings Plan who may have been deemed to have purchased such units that were
“sold” in violation of Section 5 of the Securities Act of 1933, as amended, or
any similar state laws, (b) make payments to Persons who sold such units at a
loss or who have

2



--------------------------------------------------------------------------------



 



unrealized losses with respect to such units and (c) pay interest to affected
Persons; provided that the Rescission Offer shall not include the rescission of
units purchased by participants after the effective date of the Borrower’s
registration statement on Form S-8 dated June 30, 2008.
“Second Amendment Effective Date” shall mean March 17, 2010.
     1.2 Deleted Definitions. The following definitions are hereby deleted in
their entirety from Section 1.1 of the Credit Agreement:
     “Incremental Term Loan”
     “Incurrence Test”
     “Refinance Period”
     1.3 Amendment to Definition of Applicable Percentage. The definition of
Applicable Percentage set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
     “Applicable Percentage” shall mean, for any day, a rate per annum equal to
(a) 0.625% with respect to the Commitment Fee, (b) 2.25% with respect to
Revolving Loans and Term Loans that are Alternate Base Rate Loans, (c) 3.25%
with respect to Revolving Loans and Term Loans that are LIBOR Rate Loans and
(d) 3.25% with respect to the Revolving LOC Commitment Fee.
     1.4 Amendment to Definition of Cash Equivalents. Clause (c) of the
definition of Cash Equivalents set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
     (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within twelve (12) months of the date of
acquisition,
     1.5 Amendment to Definition of Equity Issuance. The definition of Equity
Issuance set forth in Section 1.1 of the Credit Agreement is hereby amended by
(1) amending and restating clause (v) in its entirety and (2) adding a new
clause (vii) to the end of such definition and making the appropriate
punctuation and grammatical changes thereto, in each case to read as follows:
     (v) any equity issuance the proceeds of which are used to refinance, or
consummate a Debt Repurchase of, the Existing Subordinated Notes and/or the
outstanding Term Loans, in whole or in part, in each case, as permitted by
Section 6.1(e) or Section 6.10(f)
***
     (vii) any equity issuance issued in connection with the Rescission Offer.

3



--------------------------------------------------------------------------------



 



     1.6 Amendment to Definition of Existing Subordinated Notes. The definition
of Existing Subordinated Notes set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
     “Existing Subordinated Notes” shall mean, collectively, the 9.50% Senior
Subordinated Notes, the 2.25% Convertible Notes, the 4.00% Convertible Notes and
the 4.0625% Convertible Debentures, as the same may be amended, restated,
supplemented or otherwise modified from time to time as permitted hereunder.
     1.7 Amendment to Definition of Leverage Ratio. The definition of Leverage
Ratio set forth in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
     “Leverage Ratio” shall mean, as of any date of determination, the ratio of
(i) Consolidated Funded Debt on such date minus Designated Cash to
(ii) Consolidated EBITDAP.
     1.8 Amendment to Definition of Net Cash Proceeds. The definition of Net
Cash Proceeds set forth in Section 1.1 of the Credit Agreement is hereby amended
by adding the following clause (f) after clause (e) in such definition (but
prior to the phrase “it being understood”) and making the appropriate
punctuation and grammatical changes thereto to read as follows:
     (f) expenditures incurred or accrued related to any Infrastructure
Improvements with respect to any proposed or planned real estate development
related to a Permitted Real Estate Sale or Permitted Real Estate Transfer;
provided that such expenditures were incurred or accrued on or after December 1,
2007.
     1.9 Amendment to Definition of Non-Cash and Other Adjustments. The
definition of Non-Cash and Other Adjustments set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     “Non-Cash and Other Adjustments” shall mean (i) charges associated with
environmental reserve adjustments and (ii) all non-cash expenses or income
incurred outside the normal course of business of the Credit Parties including
litigation settlements and awards and other charges relating to legal matters,
charges associated with impairments of tangible and intangible assets and any
cancellation of debt income or similar income or gain realized in connection
with the repurchase of any Indebtedness, including, without limitation, any Debt
Repurchase.
     1.10 Amendment to Definition of Permitted Investments. The definition of
Permitted Investments in Section 1.1 of the Credit Agreement is hereby amended
by (1) amending and restating clause (k) in its entirety and (2) adding the
following clauses (p), (q), (r) and (s) to the end of such definition and making
the appropriate punctuation and grammatical changes thereto, in each case, to
read as follows:

4



--------------------------------------------------------------------------------



 



(k) Guaranty Obligations permitted pursuant to Section 6.1(e), 6.1(h), 6.1(k)
and 6.1(l);
***
(p) the Rescission Offer;
(q) Debt Repurchases of the Existing Subordinated Notes to the extent permitted
by Section 6.10;
(r) Equity Repurchases to the extent permitted by Section 6.10; and
     (s) Investments to the extent permitted by Section 6.4(a).
     1.11 Amendment to Definition of Permitted Real Estate Sales. The definition
of Permitted Real Estate Sales set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
     “Permitted Real Estate Sales” shall mean the sale of any owned real
property of a Credit Party (a) subject to a Lien in favor of the Administrative
Agent for the benefit of the Lenders or (b) not listed on Schedule 1.1(f) (as
such schedule may be updated from time to time with the consent of the
Administrative Agent), in each case, that satisfies the following requirements:
(i) no Default or Event of Default shall exist at the time of such sale or be
caused by such sale, (ii) such sale is for Fair Market Value and (iii) the Net
Cash Proceeds of such sale are applied to the Loans to the extent required
pursuant to Section 2.9(b).
     1.12 Amendment to Section 2.1(a). The second sentence of Section 2.1(a) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     For purposes hereof, the aggregate principal amount available for Revolving
Loan borrowings hereunder shall be SIXTY-FIVE MILLION DOLLARS ($65,000,000) (as
such aggregate maximum amount may be reduced from time to time as provided in
Section 2.8, the “Revolving Committed Amount”).
     1.13 Amendment to Section 2.2(a). The following sentence is hereby added to
the end of Section 2.2(a) of the Credit Agreement to read as follows:
     The Revolving Issuing Lender shall be under no obligation to issue any
Revolving Letter of Credit if any Revolving Lender is at such time a Defaulting
Lender or an Impacted Lender hereunder, unless the Revolving Issuing Lender has
entered into arrangements satisfactory to the Revolving Issuing Lender with the
Borrower or such Revolving Lender to eliminate the Revolving Issuing Lender’s
risk with respect to such Lender’s Revolving LOC Obligations. The Revolving
Issuing Lender shall provide prompt notice to the Borrower upon becoming aware
of any Defaulting Lender or Impacted Lender.

5



--------------------------------------------------------------------------------



 



     1.14 Amendment to Section 2.3(b)(i). The following sentence is hereby added
to the end of Section 2.3(b)(i) of the Credit Agreement to read as follows:
     Notwithstanding anything to the contrary contained herein, the Swingline
Lender shall not at any time be obligated to make any Swingline Loan hereunder
if any Revolving Lender is at such time a Defaulting Lender or an Impacted
Lender hereunder, unless the Swingline Lender has entered into arrangements
satisfactory to the Swingline Lender with the Borrower or such Revolving Lender
to eliminate the Swingline Lender’s risk with respect to such Revolving Lender’s
obligations in respect of its Swingline Commitment. The Swingline Lender shall
provide prompt notice to the Borrower upon becoming aware of any Defaulting
Lender or Impacted Lender.
     1.15 Amendment to Section 2.4(a). The parenthetical in the first sentence
of Section 2.4(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
     (as such amount may be increased by any Credit-Linked Purchase that is
converted to Term Loans pursuant to Section 2.5(d)(ii), the “Term Loan Committed
Amount”)
     1.16 Amendment to Section 2.5(a)(i)(A). Section 2.5(a)(i)(A) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
     (A) ONE HUNDRED MILLION DOLLARS ($100,000,000) (as reduced from time to
time in accordance with the terms of Section 2.5(d)(ii) or Section 2.8(a), the
“Credit-Linked LOC Committed Amount”) and
     1.17 Amendment to Section 2.9(b)(vi). Section 2.9(b)(vi) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
     (vi) Issuances of Equity. Promptly, upon receipt by any Credit Party or any
of its Subsidiaries of proceeds from any Equity Issuance, the Borrower shall
prepay the Loans in an aggregate amount equal to the lesser of (A) 50% of the
Net Cash Proceeds of such Equity Issuance and (B) an amount necessary to, after
giving pro forma effect to any repayments of Indebtedness and other Debt
Repurchases, reduce the Leverage Ratio to less than or equal to 3.0 to 1.0;
provided that no prepayment under this Section 2.9(b)(vi) shall be required with
respect to any Equity Issuance if the Leverage Ratio, after giving pro forma
effect to any repayments of Indebtedness and other Debt Repurchases, is less
than or equal to 3.0 to 1.0 (such prepayment to be applied as set forth in
clause (x) below).
     1.18 Amendment to Section 2.21. The first sentence of Section 2.21 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     If any Lender shall (a) be a Defaulting Lender, (b) be an Impacted Lender
or (c) become affected by any of the changes or events described in
Sections 2.16, 2.17, 2.18 or 2.19 and shall petition the Borrower for any
increased cost or amounts thereunder (in the case of any Lender

6



--------------------------------------------------------------------------------



 



falling under the category of clause (a), (b) or (c) above, a “Replaced
Lender”), then in such case, the Borrower may, upon at least thirty
(30) Business Days’ notice to the Administrative Agent and such Replaced Lender
and so long as no Default or Event of Default has occurred and is continuing,
designate a replacement lender (a “Replacement Lender”) acceptable to the
Administrative Agent in its reasonable discretion, to which such Replaced Lender
shall, subject to its receipt (unless a later date for the remittance thereof
shall be agreed upon by the Borrower and the Replaced Lender) of all amounts
owed to such Replaced Lender under Sections 2.16, 2.17, 2.18 or 2.19, assign at
par all (but not less than all) of its rights, obligations, Loans and
Commitments hereunder; provided, that all amounts owed to such Replaced Lender
by the Borrower (except liabilities which by the terms hereof survive the
payment in full of the Loans and termination of this Agreement) shall be paid in
full as of the date of such assignment.
     1.19 Deletion of Section 2.22. Section 2.22 of the Credit Agreement is
hereby deleted in its entirety.
     1.20 Amendment to Section 3.24. The last sentence of Section 3.24 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     Schedule 3.24 may be updated from time to time by the Borrower to include
new Material Contracts and/or to remove Material Contracts to the extent
(a) permitted by Section 6.8(a)(iii) to be cancelled, terminated, not renewed or
not extended or (b) it no longer meets the criteria to qualify as a Material
Contract, in each case, by giving written notice thereof to the Administrative
Agent.
     1.21 Amendment to Section 6.1. Section 6.1(e) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
     (e) (i) Indebtedness of the Credit Parties and their Subsidiaries (other
than the Permitted Real Estate Entities) pursuant to the Existing Subordinated
Notes and (ii) senior unsecured or subordinated Indebtedness (such Indebtedness,
“Refinancing Indebtedness”) in an aggregate amount not to exceed the sum of
(A) the outstanding Existing Subordinated Notes and outstanding Term Loans
immediately prior to the incurrence of such Refinancing Indebtedness and (B) the
aggregate amount of cash previously used to consummate Debt Repurchases of the
Existing Subordinated Notes, in whole or in part, within the nine (9) month
period prior to the incurrence of such Refinancing Indebtedness (collectively,
the “Aggregate Refinancing Indebtedness Amount”); provided that (1) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (2) the sum of (x) the Existing Subordinated Notes then outstanding
after giving effect to such Refinancing Indebtedness, (y) the Term Loans then
outstanding after giving effect to such Refinancing Indebtedness and (z) such
Refinancing Indebtedness shall not exceed the Aggregate Refinancing Indebtedness
Amount plus an amount equal to the aggregate costs, fees, accrued interest and
call premiums incurred, on or after the Second Amendment Effective Date, in
connection with the Debt Repurchase or other extinguishment of the Existing
Subordinated Notes and/or Term Loans or in connection with the incurrence of
Refinancing Indebtedness, (3) the Refinancing Indebtedness shall be issued on
terms reasonably satisfactory to the Administrative Agent (such consent not to
be unreasonably

7



--------------------------------------------------------------------------------



 



withheld or delayed), (4) the maturity date of such Refinancing Indebtedness
shall be at least six (6) months after the Credit-Linked Maturity Date, (5) such
Refinancing Indebtedness shall not be subject to mandatory amortization
payments, (6) the instruments governing such Refinancing Indebtedness shall not
contain financial maintenance covenants and (7) after giving effect to the
incurrence of such Refinancing Indebtedness, the Indebtedness of the Credit
Parties and their Subsidiaries shall not exceed $438,600,000 (i.e. the total
Indebtedness of the Credit Parties and their Subsidiaries as of November 30,
2009) plus an amount equal to the aggregate costs, fees, accrued interest and
call premiums incurred, on or after the Second Amendment Effective Date, in
connection with the Debt Repurchase or other extinguishment of the Existing
Subordinated Notes and/or Term Loans or in connection with the incurrence of
Refinancing Indebtedness;
     1.22 Amendment to Section 6.4. Each of Section 6.4(a)(v) and 6.4(a)(ix) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     (v) the dissolution, liquidation or winding up of a Subsidiary that is not
a Credit Party; provided that prior to or simultaneously with any such
dissolution, liquidation or winding up, all assets of such Subsidiary (other
than GDX Automotive SAS, Snappon SA or any other Foreign Subsidiary that is not
a Significant Subsidiary) are transferred to a Credit Party (other than a
Permitted Real Estate Entity) or, to the extent required by law or binding
contract, a creditor or creditors thereof;
     (ix) the grant of certain rights pertaining to “Aggregates” to Granite
Construction Company pursuant to the Agreement Granting Right to Mine Aggregates
dated November 18, 2004 (as amended, restated, supplemented or otherwise
modified, the “Granite Agreement”);
     1.23 Amendment to Section 6.10. Section 6.10 of the Credit Agreement is
hereby amended by (1) amending and restating clause (c)(ii) in its entirety,
(2) deleting clause (c)(iii) in its entirety and (3) adding the following clause
(f) to the end of such Section and, in each case, making the appropriate
punctuation and grammatical changes thereto, in each case, to read as follows:
     (ii) so long as no Event of Default has occurred and is continuing and no
Default or Event of Default would result therefrom, the Borrower and its
applicable Subsidiaries may refinance the Existing Subordinated Notes, in whole
or in part, on the terms set forth in Section 6.1(e)
***
     (f) so long as no Default has occurred and is continuing, both immediately
before and after giving effect to such Restricted Payment and the Credit Parties
are in pro forma compliance with each of the financial covenants set forth in
Section 5.9, the Borrower and its applicable Subsidiaries may (i) consummate the
Rescission Offer with cash and/or Capital Stock; provided that the cash and/or
Cash Equivalents used to consummate the Rescission Offer shall not exceed
$15,000,000 in the aggregate, (ii) repurchase shares of the Borrower’s Capital
Stock (an “Equity Repurchase”) in an aggregate amount not to exceed $25,000,000
per fiscal

8



--------------------------------------------------------------------------------



 



year; provided that (A) at the time of any such Equity Repurchase, all or
substantially all (as determined by the Administrative Agent) of the 2.25%
Convertible Notes shall have been retired or refinanced, (B) there shall be no
Revolving Loans outstanding during the fifteen (15) days immediately preceding
and during the fifteen (15) days immediately following the date of such Equity
Repurchase and (C) the Borrower shall have at least $25,000,000 of cash and Cash
Equivalents on its consolidated balance sheet after giving effect to such Equity
Repurchase and (iii) consummate a Debt Repurchase, using cash on hand
(including, without limitation, net proceeds from the offering of the 4.0625%
Convertible Debentures or from an equity issuance) or via the issuance or
incurrence of Refinancing Indebtedness, of the 9.50% Senior Subordinated Notes,
the 4.00% Convertible Notes, the 2.25% Convertible Notes and/or, so long as
after giving effect to such Debt Repurchase the Borrower has cash and Cash
Equivalents on hand in an amount equal to or exceeding the amount necessary to
satisfy the 2.25% Convertible Notes in full, the 4.0625% Convertible Debentures,
in whole or in part; provided that (A) there shall be no Revolving Loans
outstanding during the fifteen (15) days immediately preceding and during the
fifteen (15) days immediately following the date of such Debt Repurchase and
(B) the Borrower shall have at least $25,000,000 of cash and Cash Equivalents on
its consolidated balance sheet after giving effect to such Debt Repurchase.
     1.24 Amendment to Section 6.12(b). Section 6.12(b) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
     (b) which the Borrower or any of its Subsidiaries intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by the Borrower or any of its Subsidiaries to any Person
(other than the Borrower or any of its Subsidiaries) in connection with such
lease, except for such sale leasebacks in the amount of $20,000,000 in the
aggregate during the term of this Agreement.
     1.25 Amendment to Section 7.1(f). The last sentence of Section 7.1(f) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     Notwithstanding the foregoing, (i) with respect to any Subsidiary that is
not a Significant Subsidiary, none of the events above shall constitute a
Default or an Event of Default unless such event shall not have been cured by
the Borrower or applicable Subsidiary or waived by the Required Lenders within
sixty (60) days of such event occurring and (ii) with respect to GDX Automotive
SAS and Snappon SA, none of the events above shall constitute a Default or an
Event of Default if it is deemed by the Borrower to be in the best interest of
the Borrower and it will not have a Material Adverse Effect.
     1.26 Amendment to Section 7.1(g). Section 7.1(g) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
     (g) Judgment Default. One or more judgments, orders, decrees or arbitration
awards shall be entered against the Credit Parties or any of their Subsidiaries
involving in the aggregate a liability (to the extent not paid when due or
covered by insurance) of (i) with respect to the Snappon Judgments, $10,000,000
or more, (ii) with respect to the GDX Automotive SAS

9



--------------------------------------------------------------------------------



 



Judgments, $10,000,000 or more and (iii) with respect to all other judgments,
orders, decrees or arbitration awards, $5,000,000 or more, and all such
judgments, orders, decrees or arbitration awards identified in clauses (i),
(ii) and (iii) above shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within thirty (30) days from the
entry thereof.
SECTION 2
REVOLVING COMMITTED AMOUNT
AND
CREDIT-LINKED LOC COMMITTED AMOUNT
     Pursuant to Section 2.8(a) of the Credit Agreement, the Borrower hereby
elects to permanently reduce (a) the Revolving Committed Amount to $65,000,000
and (b) the Credit-Linked LOC Committed Amount to $100,000,000. The Credit
Parties and the Required Lenders hereby agree that, after giving effect to this
Amendment on the Second Amendment Effective Date (i) the Revolving Committed
Amount shall be reduced to $65,000,000 and (ii) the Credit-Linked LOC Committed
Amount shall be reduced to $100,000,000 and the amount of such reduction of the
Credit-Linked LOC Committed Amount shall be returned to the Credit-Linked
Lenders on a pro rata basis by the Administrative Agent in accordance with
Section 2.6(f) of the Credit Agreement. With respect to the voluntary commitment
reduction made pursuant to this Section, the Required Lenders hereby waive the
voluntary commitment reduction notice required by Section 2.8(a). The Required
Lenders hereby acknowledge and agree that the Refinance Period will terminate as
of the Second Amendment Effective Date.
SECTION 3
CONDITIONS TO EFFECTIVENESS
     3.1 Conditions to Effectiveness. This Amendment shall become effective as
of the Second Amendment Effective Date upon satisfaction of the following
conditions (in each case, in form and substance reasonably acceptable to the
Administrative Agent):
     (a) Executed Amendment. Receipt by the Administrative Agent of a copy of
this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.
     (b) Executed Consents. Receipt by the Administrative Agent of executed
consents, in substantially the form of Exhibit A attached hereto (each a “Lender
Consent”), from the Required Lenders authorizing the Administrative Agent to
enter into this Amendment on their behalf. The delivery by the Administrative
Agent of its signature page to this Amendment shall constitute conclusive
evidence that the Lender Consents from the Required Lenders have been obtained.
     (c) Fees and Expenses.

10



--------------------------------------------------------------------------------



 



     (i) The Administrative Agent shall have received from the Borrower, for the
account of each Lender that executes and delivers a Lender Consent to the
Administrative Agent by 5:00 p.m. (EDT) on or before March 17, 2010 (each such
Lender, a “Consenting Lender”, and collectively, the “Consenting Lenders”), an
amendment fee in an amount equal to twenty-five (25) basis points on (A) the
aggregate Revolving Commitments of such Consenting Lenders, (B) the outstanding
principal amount of the Term Loan held by such Consenting Lenders and (C) the
outstanding principal amount of such Consenting Lenders’ Credit-Linked Deposit.
     (ii) The Administrative Agent shall have received from the Borrower such
other fees and expenses that are payable by the Borrower in connection with the
consummation of the transactions contemplated hereby and Moore & Van Allen PLLC
shall have received from the Borrower payment of all documented outstanding fees
and expenses previously incurred and all documented fees and expenses incurred
in connection with this Amendment.
     (d) Due Diligence. The Administrative Agent shall have completed in form
and scope satisfactory thereto its legal due diligence on the Borrower and its
Subsidiaries.
     (e) Legal Opinion. The Administrative Agent shall have received an opinion
from Olshan Grundman Frome Rosenzweig & Wolosky LLP, dated as of the Second
Amendment Effective Date and in form and substance acceptable to the
Administrative Agent.
     (f) Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.
SECTION 4
MISCELLANEOUS
     4.1 Representations and Warranties. Each of the Credit Parties represents
and warrants as follows as of the Second Amendment Effective Date, after giving
effect to this Amendment:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s valid and legally binding obligation, enforceable
against such Person in accordance with its terms, except as such enforceability
may be subject to (i) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium

11



--------------------------------------------------------------------------------



 



or similar laws affecting creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, except for any required filings with the Securities
and Exchange Commission.
     (d) The representations and warranties set forth in Article III of the
Credit Agreement (as amended by this Amendment) are true and correct as of the
date hereof (except for those which expressly relate to an earlier date).
     (e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.
     (f) The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.
     (g) The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.
     4.2 Instrument Pursuant to Credit Agreement. This Amendment is a Credit
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with the terms and provisions of the
Credit Agreement.
     4.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.
     4.4 Survival. Except as expressly modified and amended in this Amendment,
all of the terms and provisions and conditions of each of the Credit Documents
shall remain unchanged.
     4.5 Expenses. The Borrower agrees to pay all reasonable, documented costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable expenses of the Administrative Agent’s legal counsel.
     4.6 Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

12



--------------------------------------------------------------------------------



 



     4.7 Entirety. This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and thereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof and thereof.
     4.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered upon the Administrative Agent’s request.
     4.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.
     4.10 Waiver of Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.
     4.11 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     4.12 Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the Credit Parties, the Administrative Agent, the Lenders and
their respective successors and assigns.
[Signature Pages Follow]

13



--------------------------------------------------------------------------------



 



GENCORP INC.
SECOND AMENDMENT TO CREDIT AGREEMENT
     The parties hereto have duly executed this Amendment as of the date first
above written.

          BORROWER: GENCORP INC.,
an Ohio corporation
      By:   /s/ Kathleen E. Redd         Name:   Kathleen E. Redd       
Title:   Vice President, CFO and Secretary      GUARANTORS: AEROJET-GENERAL
CORPORATION,
an Ohio corporation
      By:   /s/ Kathleen E. Redd         Name:   Kathleen E. Redd       
Title:   Vice President, CFO and Secretary       
AEROJET ORDNANCE TENNESSEE, INC.,
a Tennessee corporation
      By:   /s/ Brian E. Sweeney         Name:   Brian E. Sweeney       
Title:   Vice President and Secretary   

 



--------------------------------------------------------------------------------



 



GENCORP INC.
SECOND AMENDMENT TO CREDIT AGREEMENT

         

          ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent on behalf of
the Required Lenders
      By:   /s/ Robert G. McGill Jr.         Name:   Robert G. McGill Jr.       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF
LENDER CONSENT
See Attached.

 



--------------------------------------------------------------------------------



 



LENDER CONSENT
     This Lender Consent is given pursuant to the Amended and Restated Credit
Agreement, dated as of June 21, 2007 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), by and among GENCORP
INC., an Ohio corporation (the “Borrower”), the subsidiaries of the Borrower
from time to time party thereto (the “Guarantors”), the lenders from time to
time party thereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used herein shall have the meanings ascribed thereto
in the Credit Agreement unless otherwise defined herein.
     The undersigned hereby approves the Second Amendment to Credit Agreement by
and among the Borrower, the Guarantors party thereto, and the Administrative
Agent, on behalf of the Lenders (the “Amendment”) and hereby authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf and, by
its execution below, the undersigned agrees to be bound by the terms and
conditions of the Amendment and the Credit Agreement.
     Delivery of this Lender Consent by telecopy or other electronic means shall
be effective as an original.
     A duly authorized officer of the undersigned has executed this Lender
Consent as of March ___, 2010.

              ,    as a Lender
      By:           Name:             Title:             *
      By:           Name:             Title:          

 

*   Second signature block only required to be signed if two signature blocks
are required by such Lender.

 